

 S2273 ENR: To extend the period during which vessels that are shorter than 79 feet in length and fishing vessels are not required to have a permit for discharges incidental to the normal operation of the vessel.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 2273IN THE SENATE OF THE UNITED STATESAN ACTTo extend the period during which vessels that are shorter than 79 feet in length and fishing
			 vessels are not required to have a permit for discharges incidental to the
 normal operation of the vessel.1.Extension of moratoriumSection 2(a) of Public Law 110–299 (33 U.S.C. 1342 note) is amended by striking December 18, 2017 and inserting January 19, 2018.Speaker of the House of RepresentativesVice President of the United States and President of the Senate